Case 1:18-cr-00676-JSR Document 100 Filed 06/19/20 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DESTRICT OF NEW YORK

 

a ee kr el ee ea i Ma it ee ee x
ONITED STATES OF AMERTCA :
18-er-676 (JSR)
-y-
ORDER

MALAMIN JAGANA

Defendant.
~ eee x

JED 5. RAKOFF, U.S.D.d.

The Court is in receipt of a motion, filed pro se by
defendant Malamin Jagana. ECF No. 99 (June 8, 2020). The motion
is styled as a motion to dismiss, but the Court can only
construe it as a motion to vacate, set aside, or correct his
sentence pursuant to 28 U.S.C. § 2255,

On April 3, 2019, a jury convicted Jagana of one count of
conspiracy to commit passport fraud, in violation of 18 U.S.C. §
371, and one count of wrongful delivery of a passport, in
violation of 18 U.S.C. §§ 2 and 1544. On July 26, 2019, the
Court sentenced Jagana to thirty-six months of incarceration,
see Judgment, ECF No. 87 (July 26, 2019), a sentence which he is
currently serving.

Jagana’s motion sets forth no colorable basis for relief.
The Court has personal jurisdiction over Jagana because he was
charged in a valid indictment brought before this Court. See

United States v. McLaughlin, 949 F.3d 780, 781-82 (2d Cir.

 

 
Case 1:18-cr-00676-JSR Document 100 Filed 06/19/20 Page 2 of 2

2019). Moreover, the defendant’s motion does not state a Fourth
Amendment violation. His request for relief is accordingly
denied.

Furthermore, because petitioner has not at this time made a
substantial showing of a denial of a constitutional right, a
certificate of appealability will not issue. See 28 U.S.C. §
2253. The Court certifies, pursuant to 28 U.S.C. § 1915(a)} (3),
that any appeal from this order would not be taken in good

faith, and therefore in forma pauperis status is denied for the

 

purpose of an appeal. See Coppedge v. United States, 369 U.S.

 

438, 444-45 (1962).
The Clerk of Court is hereby instructed to close document

number 99 on the docket of this case.

 

SO ORDERED
Dated: New York, NY Ah
d
June 19, 2020 JED S. RAKOFF, U.S.D.J.

 
